Case 3:17-cv-00439-JWD-EWD

Office of the Parish Attorney

City of Baton Rouge
Parish of East Baton Rouge

222 St. Louis Street
Post Office Box 1471
Baton Rouge, Louisiana
70821

 

225/389-3114
225/389-5554 (Fax)

Document 283-1 09/10/21 Page 1lof3

ANDERSON O. “ANDY” DOTSON, HI
PARISH ATTORNEY

 

WRITER’S E-MAIL ADDRESS: jkscoti@brgov.com

March 23, 2021

Via Email & Reg. U.S. Mail:
Mr. David Lanser

Mr. William Most

Law Offices of William Most

201 St. Charles Ave., Ste. 114, #101
New Orleans, LA 70170

david.lanser@gmail.com

Via Email & Reg. U.S. Mail:
Mr. James W. Craig

Mr. Eric A. Foley

Ms. S. Mandisa Moore O’Neal
Ms. Hannah A. Lommers-Johnson
Roderick & Solange MacArthur
Justice Center

4400 S. Carrollton Avenue

New Orleans LA 70119
jim.craie(@macarthurjustice.org
Eric.Foley(@macarthurjustice.org
smandisa&5(@gmail.com
hannah.lommersjohnson@macarthurjustice.org

Via Email & Reg. U.S. Mail:
Gideon T. Carter, II

PO Box 80264
Baton Rouge LA 70898-0264
eideontearter3d(@gmail.com

Via Email & Reg. U.S. Mail:
JOHN ADCOCK

P.O. Box 750621
New Orleans, LA 70175
jnadcock@gmail.com

Via Email & Reg, U.S. Mail:
Roy J. Rodney, Jr.

John K. Etter

Rodney & Etter, LLC

935 Gravier Street, Suite 2110
New Orleans, LA 70112

rjr@rodneylaw.com
jke@rodneylaw.com

Via Email & Reg. U.S. Mail:
Mauricio Sierra

The Sierra Law Firm, LLC
7214 St. Charles Ave.
Campus Box 913

New Orleans, LA 70118

msierral @gmail.com

Via Email & Reg. U.S. Mail:
JACK M. RUTHERFORD
1700 S. Rampart St.

New Orleans, LA 70113

jack@rfordlaw.com

Via Email & Reg, U.S. Mail:
Emily Faye Ratner

7214 St. Charles Ave.
Campus Box No. 913
New Orleans, LA 70118

eratner@laccr.org

Via Email & Reg. U.S. Mail:
Gregory C. Fahrenholt

Burglass & Tankersley, L.L.C. 5213 Airline Dr.
Metairie, Louisiana 70001
gfahrenholt(@burglass.com

RE: Tennart, et al. v. City of Baton Rouge, et al. No. 17-cv-00179-JWD-EWD
Smith, et al. v. City of Baton Rouge, et al. No. 17-cv-00436-JWD-EWD
Batiste-Swilley, et al. v. City of Baton Rouge, et al. No. 17-cv-00443-JWD-EWD
Geller v. City of Baton Rouge, et al. No. 17-cv-00324-JWD-EWD
Imani v. City of Baton Rouge, et al. No. 17-cv-00439-JWD-EWD
Case 3:17-cv-00439-JWD-EWD Document 283-1 09/10/21 Page 2 of 3

March 23, 2021
Page Two (2)

Greetings, Counsel:

I have spoken with the attorneys at the McArthur Foundation, and been in correspondence with the
offices of William Most and Greg Fahrenholt on behalf of the Louisiana State Police regarding discovery
in these five cases arising from July, 2016. I have done some work to try and organize my thoughts, and
am writing to see if we can streamline this process a bit, for the benefit of all involved, and hopefully, to
avoid too many motions for protective orders and/or orders to compel discovery.

These five cases span July 9-10, 2016, in what amount to two discrete physical locations, Airline
Highway in the vicinity of Goodwood Avenue (the Airline location) and a handful of adjacent streets and
yards in downtown Baton Rouge (the Downtown location). Of 159 named BRPD defendants, 73 appear in
only one suit, 53 in two suits, 27 in three suits, 5 in four suits (including Glenn Hutto, who is deceased),
and former Chief Carl Dabadie is named in all five suits. J have prepared a couple of charts, which I would
ask you to review, to see if I’ve missed anyone, so that we can all be in agreement on who’s suing who, and
who’s alleged to be in more than one location. Some are obvious, others are not. My intention is that if
we’re going to have depositions of every officer, that I am not producing the same officer(s) repeatedly to
answer highly similar questions on multiple occasions. That is to say, many of the officers named in the
Downtown suits cross over to other Downtown suits, and much the same of the Airline suits. I would
particularly ask of Mr. Craig and his compatriots to consider reallocating the plaintiffs in Smith, which
combines Downtown and Airline plaintiffs, making it very difficult to tell which officers are named as to
which plaintiffs, because although some officers were in both locations, not all of them were.

In summary, there are four unique defendants in Imani, three in Geller, and 63 in Tennart, Batiste-
Swilley, and Smith.

e There are 54 defendants named in two or more of Tennart, Batiste-Swilley, and Smith.
e McArthur and Most share twenty.

e McArthur and Rodney & Etter share eight.

e Most and Rodney & Etter share three.

e All three firms share two.

Carl Dabadie is named in all suits, and has already been deposed in Day v. City of Baton Rouge, et
al., an Airline suit. While I imagine that everyone would like to depose him, I also suspect that the questions
will be very similar, and multiple depositions on the same subjects seems oppressive and unduly
burdensome. I would propose to circulate Chief Dabadie’s previous deposition, taken by the McArthur
foundation, and ask that a group deposition of Chief Dabadie be set, to inquire into areas not previously
testified to.

Likewise, Dave Lanser has proposed what I view as an exhaustive Rule 30(b)(6) deposition. I
would think that if any other plaintiffs want to engage in such a deposition, a group session would be more
efficient, and certainly less exhausting to my officials. My conversations with Greg Farenholt show that
this is a shared concern.

I have attached an appendix of BRPD defendants, sorted by suits and firms. I will admit that I had
listed Myron Daniels and David Fauntleroy, apparently BRPD officers, but I cannot find which suit or suits
they’re associated with.
Case 3:17-cv-00439-JWD-EWD Document 283-1 09/10/21 Page 3 of 3

March 23, 2021
Page Three (3)

I am hopeful that we can come to a consensus on how to handle the proposed depositions. We
might do well to confer, as a group, after you’ve had a chance to speak among yourselves. With best regards,
IT remain

      

Joseph K. Scott, III
pecial Assistant Parish Attorney

cc: Deelee Morris (Email: dsmorris(@brla.gov)
Gregory Rome (Email: grome@brla.gov)
